     Case 2:20-cv-01049-SVW-KS Document 32 Filed 09/29/20 Page 1 of 2 Page ID #:165



 1

 2
                                                                               JS-6
 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10

11

12    SANDRA EDMONDS,                         Case No.: 2:20-cv-01049-SVW-KS
13               Plaintiff,                   Hon. Stephen V. Wilson.
14          v.                                ORDER FOR DISMISSAL WITH
                                              PREJUDICE
15    JAMES A. COLLINS, AN
      INDIVIDUAL; CAROL L. COLLINS,
16    AN INDIVIDUAL; AND DOES 1-10,           Action Filed: January 31, 2020
                                              Trial Date:   Not on Calendar
17                              Defendants.
18

19
20    ///
21    ///
      ///
22
      ///
23
      ///
24
      ///
25    ///
26    ///
27    ///
28    ///
                                            1
                      [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
     Case 2:20-cv-01049-SVW-KS Document 32 Filed 09/29/20 Page 2 of 2 Page ID #:166



 1          Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
 2    it, and being fully advised finds as follows:
 3          IT IS ORDERED THAT:

 4          Plaintiff Sandra Edmonds’ (“Plaintiff”) action against Defendants James A. Collins
 5    and Carol L. Collins (“Defendants”) is dismissed with prejudice. Each party will be
 6    responsible for their own fees and costs.
 7

 8

 9

10

11
      Dated:     September 29, 2020
12                                                       Hon. Stephen V. Wilson
                                                         United States District Judge
13                                                       Central District of California
14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                              2
                        [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
